ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER OF 29 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE CERTAINES TERRES
A PHOSPHATES A NAURU

(NAURU c. AUSTRALIE)

ORDONNANCE DU 29 JUIN 1992
Official citation:

Certain Phosphate Lands in Nauru (Nauru v. Australia),
Order of 29 June 1992, I.C.J. Reports 1992, p.345

Mode officiel de citation :

Certaines terres à phosphates à Nauru (Nauru c. Australie),
ordonnance du 29 juin 1992, C.I.J. Recueil 1992, p. 345

 

Sales number 6 1 7
N° de vente :

 

ISBN 92-1-070675-7

 

 
1992
29 June
General List
No. 80

345

INTERNATIONAL COURT OF JUSTICE

YEAR 1992

29 June 1992

CASE CONCERNING
CERTAIN PHOSPHATE LANDS IN NAURU

(NAURU v. AUSTRALIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 79 of the Rules of Court,

Having regard to the Application filed by the Republic of Nauru in the
Registry of the Court on 19 May 1989, instituting proceedings against the
Commonwealth of Australia in respect of a “dispute ... over the rehabili-
tation of certain phosphate lands [in Nauru] worked out before Nauruan
independence”,

Having regard to the Order made by the Court on 18 July 1989 by
which, inter alia, 21 January 1991 was fixed as the time-limit for the filing
of the Counter-Memorial of the Commonwealth of Australia,

Having regard to the preliminary objections filed by the Common-
wealth of Australia in the Registry of the Court on 16 January 1991,
whereby it asked the Court to adjudge and declare “that the Application
by Nauru is inadmissible and that the Court lacks jurisdiction to hear the
claims made by Nauru”,

Having regard to the Order made by the Court on 8 February 1991, by
which 19 July 1991 was fixed as the time-limit for the presentation by
Nauru of a written statement of its observations and submissions on the
preliminary objections made by the Commonwealth of Australia, which
was duly filed within the time-limit so fixed;

4
346 PHOSPHATE LANDS IN NAURU (ORDER 29 VI 92)

Whereas the Court, by its Judgment of 26 June 1992, has found: that it
has jurisdiction to entertain the Application and that the said Application
is admissible; and that the claim concerning the overseas assets of the
British Phosphate Commissioners, made by Nauru in its Memorial of
20 April 1990, is inadmissible;

Whereas a meeting between the President and the Agents of the Parties
for the purpose of ascertaining their views on the further proceedings was
held on 29 June 1992;

Whereas a time-limit has now to be fixed for the Counter-Memorial of
the Commonwealth of Australia,

Fixes 29 March 1993 as the time-limit for the filing of the Counter-
Memorial of the Commonwealth of Australia; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-ninth day of June, one thousand
nine hundred and ninety-two, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Nauru and the Government of the Commonwealth of
Australia, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
